1933 Act File No.: 333- 1940 Act File No.: 811-21429 CIK: 1549990 Securities and Exchange Commission Washington, D.C. 20549 Registration statement on Form S-6 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A.	Exact name of trust: Smart Trust, Value Architects Equity Advantage Trust, Series 1 B.	Name of depositor: Hennion & Walsh, Inc. C.	Complete address of depositor’s principal executive offices: Hennion & Walsh, Inc. 2001 Route 46, Waterview Plaza Parsippany, New Jersey 07054 D.	Name and complete address of agent for service: With a copy to: Kevin D. Mahn Scott R. Anderson Hennion & Walsh, Inc. Chapman and Cutler LLP 2001 Route 46, Waterview Plaza 111 West Monroe Street Parsippany, New Jersey 07054 Chicago, Illinois 60603-4080 E. Title of securities being registered: Units of undivided beneficial interest in the trust. F.	Approximate date of proposed public offering: As Soon As Practicable After The Effective Date Of The Registration Statement The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. No one may sell Units of the Trust until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell Units and is not soliciting an offer to buy Units in any state where the offer or sale is not permitted. Preliminary Prospectus Dated May , 2012 Subject to Completion VALUE ARCHITECTS EQUITY ADVANTAGE TRUST, SERIES 1 The Trust is a unit investment trust designated Smart Trust, Value Architects Equity Advantage Trust, Series 1. The Sponsor is Hennion & Walsh, Inc. The Trust seeks to provide investors with the possibility of above-average total return by investing in an unmanaged, diversified portfolio of publicly traded common stocks. The portfolio was selected by Value Architects Asset Management LLC. The Sponsor cannot assure that the Trust will achieve this objective. The minimum purchase is generally 100 Units for individual purchasers and for purchases by certain custodial accounts or Individual Retirement Accounts, self-employed retirement plans, pension funds and other tax-deferred retirement plans (may vary by selling firm). This Prospectus consists of two parts. Part A contains the Summary of Essential Information including descriptive material relating to the Trust and the Statement of Financial Condition of the Trust. Part B contains general information about the Trust. Part A may not be distributed unless accompanied by Part B. Please read and retain both parts of this Prospectus for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. PROSPECTUS DATED JUNE , 2012 TABLE OF CONTENTS Page PART A Investment Summary A-3 Fee Table A-6 Summary of Essential Information A-8 Statement of Financial Condition A-9 Portfolio of Investments A-10 Report of Independent Registered Public Accounting Firm A-12 PART B The Trust B-1 Risk Considerations B-4 Public Offering B-7 Rights of Unitholders B-14 Liquidity B-15 Trust Administration B-19 Trust Expenses and Charges B-25 Reinvestment Plan B-26 Tax Status B-27 Other Matters B-30 No person is authorized to give any information or to make any representations with respect to this Trust not contained in Parts A and B of this Prospectus. The Trust is registered as a unit investment trust under the Investment Company Act of 1940. Such registration does not imply that the Trust or any of its Units have been guaranteed, sponsored, recommended or approved by the United States or any state or any agency or officer thereof. This Prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, securities in any state to any person to whom it is not lawful to make such offer in such state. A-2 INVESTMENT SUMMARY INVESTMENT OBJECTIVE. The Trust seeks to provide investors with the possibility of above-average total return (a total return that exceeds that of the S&P 500 Index over the life of the Trust). Total return may include dividends, interest, capital appreciation, and/or distributions. The Portfolio Consultant sought securities that generate free cash flow and generally meet the Portfolio Consultants guidelines for intrinsic value. There is no guarantee that the investment objective of the Trust will be achieved. STRATEGY OF PORTFOLIO SELECTION. The Trust seeks to achieve its objective through investment in the publicly traded common stocks. The portfolio was selected by Value Architects Asset Management LLC (the Portfolio Consultant). The Portfolio Consultant selected stocks of companies in the following sectors: . These companies are diversified primarily among large and mid capitalization companies. As used herein, the term Securities means the shares of common stocks initially deposited in the Trust and contracts and funds for the purchase of such securities, and any additional securities acquired and held by the Trust pursuant to the provisions of the Trust Agreement. DESCRIPTION OF PORTFOLIO. The portfolio of the Trust contains issues of equity securities of domestic and foreign companies. 100% of the issues are represented by the Sponsors contracts to purchase such Securities. Based upon the principal business of each issuer and current market values, the following sectors are represented by the common stocks of the companies in the portfolio: . PRINCIPAL RISK CONSIDERATIONS. Unitholders can lose money by investing in this Trust. The value of the Units and the Securities included in the portfolio can each decline in value. An investment in Units of the Trust should be made with an understanding of the following risks:  Since the portfolio of the Trust is unmanaged, in general, the Sponsor can only sell Securities under certain extraordinary circumstances, at the Trusts termination or in order to meet redemptions. As a result, the price at which each Security is sold may not be the highest price it attained during the life of the Trust.  Price fluctuations of particular Securities will change the portfolios composition throughout the life of the Trust. When cash or a letter of credit is deposited with instructions to purchase Securities in order to create additional Units, an increase in the price of a particular Security between the time of deposit and the time that Securities are purchased will cause the Units to be comprised of less of that Security and more of the remaining Securities. In addition, brokerage fees incurred in purchasing the Securities will be an expense of the Trust and such fees will dilute the existing Unitholders interests.  The risk that the financial condition of the issuers of the common stocks in the Trust may become impaired or that the general condition of the stock market may worsen (both of which may contribute directly to a decrease in the value of the Securities and thus in the value of the Units).  Securities of foreign companies held by the Trust present risks beyond those of U.S. issuers. These risks may include market and political factors related to the companys foreign market, international trade conditions, less regulation, smaller or less liquid markets, increased volatility, differing accounting practices and changes in the value of foreign currencies. A-3  The Trust may invest in companies with smaller market capitalizations, which may have less liquid stock and more volatile prices than larger capitalized companies. Such companies also tend to have unproven track records and, to a certain extent, are more likely to perform less well or fail than companies with larger market capitalizations.  There is no assurance that any dividends will be declared or paid in the future on the Securities. PUBLIC OFFERING PRICE. The Public Offering Price per Unit of the Trust is equal to:  net asset value per Unit;  plus organization costs; and  a sales charge of 4.45% of the Public Offering Price per Unit. The Public Offering Price per Unit will vary on a daily basis in accordance with fluctuations in the aggregate value of the underlying Securities and each investors purchase price will be computed as of the date the Units are purchased. DISTRIBUTIONS. The Trust will distribute dividends received, less expenses, monthly. The first dividend distribution, if any, will be made on , 2012, to all Unitholders of record on , 2012, and thereafter distributions will be made on 25 th (or next business day) of every month. The final distribution will be made within a reasonable period of time after the Trust terminates. MARKET FOR UNITS. Unitholders may sell their Units to the Sponsor or the Trustee at any time. The Sponsor intends to repurchase Units from Unitholders throughout the life of the Trust at prices based upon the market value of the underlying Securities. However, the Sponsor is not obligated to maintain a market and may stop doing so without prior notice for any business reason. If a market is not maintained, a Unitholder will be able to redeem his or her Units with the Trustee at the same price as the Sponsors repurchase price. Unitholders who sell or redeem Units prior to such time as the entire deferred sales charge on such Units has been collected will be assessed the amount of the remaining deferred sales charge at the time of such sale or redemption. The existence of a liquid trading market for these Securities may depend on whether dealers will make a market in these Securities. There can be no assurance of the making or the maintenance of a market for any of the Securities contained in the portfolio of the Trust or of the liquidity of the Securities in any markets made. The price at which the Securities may be sold to meet redemptions, and the value of the Units, will be adversely affected if trading markets for the Securities are limited or absent. TERMINATION. The Trust will terminate in approximately 3 years. At that time investors may choose one of the following two options with respect to their terminating distribution:  receive cash upon the liquidation of their pro rata share of the Securities; or  reinvest in a subsequent series of the Smart Trust (if one is offered) at a reduced sales charge. ROLLOVER OPTION. Unitholders may elect to rollover their terminating distributions into the next available series of the Trust (if one is offered), at a reduced sales charge. When a Unitholder makes this election, his or her Units will be redeemed and the proceeds will be reinvested in units of the next available series of the Trust. An election to A-4 rollover terminating distributions will generally be a taxable event. See Trust AdministrationTrust Termination in Part B for details concerning this election. REINVESTMENT PLAN. Unitholders may elect to automatically reinvest their distributions, if any (other than the final distribution in connection with the termination of the Trust), into additional Units of the Trust, without a sales charge. See Reinvestment Plan in Part B for details on how to enroll in the Reinvestment Plan. This sales charge discount applies during the initial offering period and in the secondary market. Since the deferred sales charge and the creation and development fee are fixed dollar amounts per Unit, your Trust must charge these fees per Unit regardless of this discount. If you elect the distribution reinvestment plan, we will credit you with additional Units with a dollar value sufficient to cover the amount of any remaining deferred sales charge or creation and development fee that will be collected on such Units at the time of reinvestment. The dollar value of these Units will fluctuate over time. UNDERWRITING. Hennion & Walsh, Inc., with principal offices at 2001 Route 46, Waterview Plaza, Parsippany, New Jersey 07054, will act as Underwriter for all of the Units of the Trust. A-5 FEE TABLE This Fee Table is intended to help you to understand the costs and expenses that you will bear directly or indirectly. See Public Offering and Trust Expenses and Charges. Although the Trust has a term of only 2 years, and is a unit investment trust rather than a mutual fund, this information is presented to permit a comparison of fees. Unitholder Transaction Expenses (as a percentage of offering price)* (fees paid directly from your investment) As a % of Initial Offering Price Amounts Per 100 Units Initial Sales Charge 1.00 % $ 10.00 Deferred Sales Charge 2.95 % $ 29.50 Creation & Development Fee 0.50 % $ 5.00 Maximum Sales Charge 4.45 % $ 44.50 Reimbursement to Sponsor for Estimated Organization Costs** % $ Estimated Annual Fund Operating Expenses (expenses that are deducted from Trust assets) As a % of Net Assets Amounts Per 100 Units Trustees Fee % $ Other Operating Expenses % $ Portfolio Supervision, Bookkeeping and Administrative Fees % $ Total % $ Example Cumulative Expenses Paid for Period: 1 year 3 years 5 years 10 years An investor would pay the following expenses on a $10,000 investment assuming the Trust operating expense ratio of % and a 5% annual return on the investment throughout the periods $ The Example assumes reinvestment of all dividends and distributions and utilizes a 5% annual rate of return. The Example also assumes that you roll your investment into the next available series of the Trust every two years (if one is offered) when the current Trust terminates, subject to a reduced rollover sales charge of 3.45%. The Example should not be considered a representation of past or future expenses or annual rate of return; the actual expenses and annual rate of return may be more or less than those assumed for purposes of the Example. * The sales charge has both an initial and a deferred component. The initial sales charge is paid at the time of purchase and is the difference between the total sales charge (maximum of 4.45% of the Public Offering Price) and the sum of the remaining deferred sales charge and the total creation and development fee. The initial sales charge will be approximately 1% of the Public Offering Price per Unit depending on the public offering price per Unit. The deferred sales charge is fixed at A-6 $0.295 per Unit and is paid in three monthly installments beginning on , 2012. The creation and development fee is fixed at $0.05 per Unit and is paid at the end of the initial offering period. If you redeem or sell your Units prior to collection of the total deferred sales charge, you will pay any remaining deferred sales charge upon redemption or sale of your Units. If you purchase Units after the last deferred sales charge payment has been assessed, the secondary market sales charge is equal to 3.45% of the public offering price per Unit and does not include deferred payments. ** Estimated organization costs include the Portfolio Consultants security selection fee of 0.20%. A-7 SUMMARY OF ESSENTIAL INFORMATION AS OF JUNE , 2012:* INITIAL DATE OF DEPOSIT: JUNE , 2012 AGGREGATE VALUE OF SECURITIES $ NUMBER OF UNITS FRACTIONAL UNDIVIDED INTEREST IN TRUST SECURITIES PUBLIC OFFERING PRICE PER 100 UNITS Public Offering Price per 100 Units $ 1,000.00 Less Initial Sales Charge $ 10.00 Aggregate Value of Securities $ 990.00 Less Deferred Sales Charge $ 29.50 Redemption Price $ 960.50 Less Creation & Development Fee $ 5.00 Less Organization Costs $ Net Asset Value $ EVALUATION TIME: 4:00 p.m. Eastern Time (or earlier close of the New York Stock Exchange). MINIMUM INCOME OR PRINCIPAL DISTRIBUTION: $1.00 per 100 Units. MINIMUM VALUE OF TRUST: The Trust may be terminated if the value of the Trust is less than 40% of the aggregate value of the Securities at the completion of the Deposit Period. MANDATORY TERMINATION DATE: June 9, 2015, or the disposition of the last Security in the Trust. STANDARD CUSIP NUMBERS: Cash: Reinvestment: FEE BASED CUSIP NUMBERS: Cash: Reinvestment: TRUSTEE: The Bank of New York Mellon TRUSTEES FEE: $1.05 per 100 Units outstanding. OTHER FEES AND EXPENSES: $ per 100 Units outstanding. SPONSOR : Hennion & Walsh, Inc. PORTFOLIO SUPERVISOR: Hennion & Walsh Asset Management, Inc. PORTFOLIO SUPERVISORY, BOOKKEEPING AND ADMINISTRATIVE FEE: Maximum of $0.35 per 100 Units outstanding (see Trust Expenses and Charges in Part B). RECORD DATES: The tenth day (or next business day) of each month, commencing . DISTRIBUTION DATES: The twenty-fifth day (or next business day) of each month, commencing . * The business day prior to the Initial Date of Deposit. The Initial Date of Deposit is the date on which the Trust Agreement was signed and the deposit of Securities with the Trustee made.  On the Initial Date of Deposit there will be no cash in the Income or Principal Accounts.
